ORDER
PER CURIAM:
Original proceeding.
*516In this cause an alternative writ of supervisory'control wás issued. Thereafter brief in opposition was filed and counsel were heard in argument and the matter taken under advisement.
The Court now being advised, haying considered the petition, supporting documents, briefs and arguments of counsel, is of the opinion that our alternative writ was improvidently issued.
It is therefore ordered that the alternative writ be, and it hereby is, quashed, and this proceeding is dismissed.
Dated this 5th day of February, 1976.